Citation Nr: 1111059	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), depression and anxiety disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO reopened the previously denied claim for PTSD.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In addition, in January 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

Notwithstanding the Veteran's claim for service connection for PTSD, in August 2007 he claimed service-connection for anxiety disorder; and in his Substantive Appeal (VA Form 9), he indicated that his claim included depression.  During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final denial of the claim for service connection for PTSD was in a January 2007 rating decision.  The Veteran was notified of that decision, but did not perfect an appeal.

2.  The evidence received since the January 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder. 


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the January 2007 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the Veteran's claim for service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder which is the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A January 2007 rating decision denied the Veteran's claim for entitlement to service connection for PTSD on the basis that there was no credible supporting evidence that the claimed in-service stressor actually occurred, or that there is a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  The Veteran was advised of the RO's determination and his appellate rights by letter dated in January 2007 and he did not appeal.  That decision became final one year following the issuance of the January 2007 notice letter.  38 U.S.C.A. § 7105.  

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2010).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  
In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The evidence of record at the time of the last final denial in January 2007 consisted of service treatment and medical records, to include reports of medical examination and history, service personnel records, and a January 2007 VA memorandum regarding formal findings on a lack of information required to verify stressors in connection to the PTSD claim.  In addition, VA Medical Center (VAMC) treatment records dated from July 2004 through April 2006 were also associated with the claims folder at the time of the last final denial in January 2007.  The VAMC treatment records show Axis I diagnoses/assessments of chronic PTSD, adjustment disorder with anxiety and depressed mood and anxiety disorder, not otherwise specified.

An application to reopen the Veteran's claim for service connection for a psychiatric disorder was received in August 2007.  The evidence added to the record since the January 2007 rating decision includes an August 2007 statement from the Veteran indicating in-service stressors, a VAMC psychiatric, anxiety, intake report which shows an Axis I assessment of likely adjustment disorder, rule out anxiety not otherwise specified, PTSD by history, and alcohol dependence versus abuse in "FSR."  A psychiatric evaluation by the Vet Center dated in January 2007 as well as progress notes dated from April 2007 to July 2007 have also been associated with the claims folder since the last final denial in January 2007.  In addition, VA outpatient treatment records dated from December 2004 to July 2005, which reveal Axis I diagnoses/assessments of chronic PTSD, adjustment disorder with anxiety and depressed mood and anxiety disorder, not otherwise specified, have been associated with the claims folder since the January 2007 rating decision.  Further, since the January 2007 final denial, letters from the Veteran in support of his claim, a February 2008 VA memorandum regarding unverifiable stressor, statements from the Veteran's wife, VA outpatient treatment reports dated from February 2008 to July 2010, which reveal assessments of PTSD and other psychiatric disorders, and treatment records from the Vet Center dated from January 2007 to January 2011, have been associated with the claims folder.

Additionally, the Veteran was afforded a Board hearing in January 2011 and indicated that he was in fear of enemy attacks.  He testified that he would hear firing and gun battle going up around the hills.  He stated that he was in fear for his life and well-being from hostile forces while in Korea.  

The evidence added to the record since the January 2007 RO rating decision is new, in that it was not of record at the time of the January 2007 rating decision.  The Veteran's testimony at his Board hearing is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Specifically, during the hearing the Veteran indicated that he experienced situations in service whereas he was in fear of enemy attacks.  The Board presumes that this evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder is reopened.  38 C.F.R. § 3.156(a).  Having determined that the Veteran's claim has been reopened, the Board finds that further development is required before promulgating a decision on this matter.  


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder.  To this extent only, the appeal is granted.
REMAND

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety disorder.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that  the claimed in-service stressor occurred.  See 38 C.F.R. §  3.304(f) (2009), effective prior to July 13, 2010.  However,  effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his acquired psychiatric disorder, in part, to fearing enemy attack while in Korea and assigned to a quad 50 machine gun to protect the base in case of enemy attack.  Thus, the Board finds that a VA examination is warranted in this case.

VA is obliged to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met; and to identify any current psychiatric disability other than PTSD.  The Veteran's claims folder, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims folder.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

a).  The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b).  For any current psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of disease or injury during service.  A complete rationale should be provided for any opinion offered.

2.  Thereafter, the RO/AMC should review the expanded record and readjudicate the claim on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


